66 F.3d 326
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Henry CHANEY, Jr., Defendant-Appellant.
No. 94-6144.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1995.

Before:  CONTIE, NELSON and RYAN, Circuit Judges.

ORDER

1
Charles H. Chaney, Jr., appeals his judgment of conviction and sentence after a jury found him guilty of one count of conspiring to possess with intent to distribute marijuana in violation of 21 U.S.C. Sec. 846 and one count of aiding and abetting the possession with intent to distribute marijuana in violation of 21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2.  The district court sentenced Chaney to 51 months of imprisonment and five years of supervised release and imposed a $100 special assessment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In this timely appeal, Chaney's counsel has filed a motion to withdraw his representation and a brief in compliance with Anders v. California, 386 U.S. 738 (1967).  Chaney has received a copy of the motion to withdraw and has shown no reason why the motion should not be granted.


3
Upon review, we conclude that sufficient evidence exists to support Chaney's conviction.  After the court views the evidence in the light most favorable to the government and draws all reasonable inferences in favor of the government, we determine that any reasonable juror could conclude beyond a reasonable doubt that Chaney violated 21 U.S.C. Secs. 841(a)(1) and 846, as well as 18 U.S.C. Sec. 2.  See United States v. Wilson, 27 F.3d 1126, 1132 (6th Cir.), cert. denied, 115 S.Ct. 452 (1994).  Further, the district court did not commit clear error in attributing sixty-five pounds (25.5 kilograms) of marijuana to Chaney as part of his relevant conduct under the Sentencing Guidelines.  United States v. Meacham, 27 F.3d 214, 216 (6th Cir.1994).


4
We have further examined the record in this case, including the transcripts of Chaney's trial and the sentencing hearings, and conclude that no reversible error is apparent from the record.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.